Case 7:19-cv-00249-EKD-RSB Document 44 Filed 03/18/20 Page 1 of 10 Pageid#: 216




                              IN THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF VIRGINIA
                                       ROANOKE DIVISION

  JACOB DOE,                                               )
                                                           )
          Plaintiff,                                       )
                                                           )
  v.                                                       )         Civil Action No. 7:19-cv-00249
                                                           )
  VIRGINIA POLYTECHNIC INSTITUTE                           )         By: Elizabeth K. Dillon
  AND STATE UNIVERSITY, et al.,                            )             United States District Judge
                                                           )
              Defendants.                                  )

                                         MEMORANDUM OPINION

          Plaintiff moves for leave to proceed under the pseudonym “Jacob Doe.” For the

 following reasons, the court holds that his privacy interest outweighs the presumption of

 openness in judicial proceedings. It will thus grant the motion.

                                                I. BACKGROUND

          Plaintiff filed his complaint, under the pseudonym Jacob Doe, against defendants

 Virginia Polytechnic Institute and State University (Virginia Tech), Timothy Sands, Frank

 Shushok, Jr., Katie Polidoro, Ennis McCrery, Kyle Rose, Rohsaan Settle, Kelly Oaks, and

 Angela Simmons. All of the individual defendants were or are employed by Virginia Tech. 1

 (Compl. ¶¶ 3–10, Dkt. No. 1.)

          Doe alleges that he was falsely accused of assaulting and battering “Jenna Roe” while

 enrolled as an undergraduate at Virginia Tech. According to Doe, he and Roe engaged in a



          1
            As alleged in plaintiff’s complaint, the individual defendants held or currently hold the following
 positions at Virginia Tech: Sands is the President, Shushok is a Senior Assistant Vice President, Polidoro is Director
 of Title IX Compliance and Title IX Coordinator, McCrery is Associate Director of Student Conduct, Rose is
 Student Conduct Coordinator, Settle is Director of Student Conduct, Oaks is Assistant Vice President for Equity and
 Accessibility, and Simmons is Assistant Vice President for Student Affairs. (Compl. ¶¶ 3–10, Dkt. No. 1.)



                                                           1
Case 7:19-cv-00249-EKD-RSB Document 44 Filed 03/18/20 Page 2 of 10 Pageid#: 217




 verbal altercation in December 2017 after which Doe ended their relationship. Roe then

 accused Doe of assault and battery for pulling earbuds out of Roe’s ears during the altercation.

 She also accused Doe of trespassing because he waited for Roe to return his belongings before

 leaving her apartment and because he dropped off an apology letter to her. The Montgomery

 County Commonwealth Attorney dismissed the charges against Doe based in part on information

 that Roe “had repeatedly physically assaulted Doe during the relationship and was therefore not a

 credible witness.” (Compl. ¶¶ 16–19, Dkt. No. 1.)

        Virginia Tech then initiated an investigation into the incident, led by Polidoro. (Id.

 ¶¶ 20–22.) Doe faced seven different charges, including three “relating to sexual assault.” (Id.

 ¶ 28.) On May 21, 2018, Virginia Tech held a hearing concerning Roe’s allegations against Doe

 in which Rose and McCrery served as hearing officers. Doe was ultimately found responsible

 for domestic violence. (Id. ¶¶ 39, 41.)

        In April 2018, Doe also filed a formal complaint against Roe for domestic abuse. Doe

 alleges that Virginia Tech opened a “superficial” investigation into his report. (Id. ¶¶ 36, 38.)

 On the same day as Doe’s hearing, Virginia Tech held a hearing on Doe’s allegations against

 Roe in which Rose and McCrery again served as hearing officers. Roe was found responsible

 for “dating violence” and received probation. (Id. ¶¶ 44–45.)

         Doe thereafter appealed the finding against him “on several grounds including that the

 hearing officers were biased, the standard of proof used in the hearing was wrong, and that he

 did not receive proper notice of the allegations.” (Id. ¶ 46.) His appeal was denied, and

 Virginia Tech imposed a 1.5-year suspension along with requirements that Doe participate in

 “mandatory counseling sessions, schedule a mandatory mental health assessment and participate

 in various educational programs, including one on anger management.” (Id. ¶¶ 41–42, 50.)


                                                  2
Case 7:19-cv-00249-EKD-RSB Document 44 Filed 03/18/20 Page 3 of 10 Pageid#: 218




        Doe alleges violations of his due process rights under the United States and Virginia

 Constitutions, violation of Title IX, breach of contract, and breach of duties owed under

 Virginia’s law of associations. He further seeks a declaratory judgment that Virginia Tech

 violated his due process rights and sanctioned him unjustly. (Id. at 10–22.)

        Doe filed his complaint under the pseudonym “Jacob Doe,” but he did not seek

 permission to proceed under a pseudonym. Defendants moved to dismiss the complaint under

 Rule 10(a) of the Federal Rules of Civil Procedure, seeking either “an Order staying the time to

 respond to the Complaint unless and until Plaintiff obtains leave to file under a pseudonym,” or

 dismissal of the complaint for failure to obtain leave before filing under a pseudonym. (Mot.

 Dismiss 1, Dkt. No. 14.) In response, Doe filed an opposition to defendants’ motion to dismiss

 and seeks leave to proceed under a pseudonym. (Pl.’s Opp’n to Mot. Dismiss, Dkt. No. 30; Pl.’s

 Mot. Leave, Dkt. No. 33.) He seeks to “proceed under a pseudonym to protect both his and his

 accuser’s identities.” (Pl.’s Mem. Supp. Mot. Leave 2, Dkt. No. 34.) Defendants filed a

 response to Doe’s motion for leave, in which they argue that Doe’s criminal charges “are already

 a matter of public record” and that “Roe provided testimony in regard to those charges,” such

 that “the worst of any publicity or embarrassment has likely already passed.” (Defs.’ Resp. 2,

 Dkt. No. 38.)

                                         II. DISCUSSION

        Federal Rule of Civil Procedure 10(a) states: “[t]he title of the complaint must name all

 parties.” The purpose of this rule “is to ‘apprise the parties of their opponents and to protect the

 public’s legitimate interest in knowing all the facts and events surrounding court proceedings.’”

 Doe v. Pittsylvania Cty., No. 4:11-cv-43, 2012 U.S. Dist. LEXIS 13618, at *3 (W.D. Va. Feb. 3,

 2012) (quoting Doe v. Hallock, 119 F.R.D. 640, 643 n.1 (S.D. Miss. 1987)). However, parties


                                                  3
Case 7:19-cv-00249-EKD-RSB Document 44 Filed 03/18/20 Page 4 of 10 Pageid#: 219




 may proceed anonymously based on a number of exceptions to this requirement that have been

 articulated by courts. Roe v. Aware Woman Ctr. for Choice, 253 F.3d 678, 685 (11th Cir. 2001).

        “The ultimate test for deciding if a plaintiff should proceed anonymously is whether

 plaintiff ‘has a substantial privacy right which outweighs the customary and constitutionally-

 embedded presumption of openness in judicial proceedings.’” Pittsylvania Cty., 2012 U.S. Dist.

 LEXIS 13618, at *2 (some internal quotation marks omitted) (quoting Doe v. Frank, 951 F.2d

 320, 323 (11th Cir. 1992)). This presumption of openness is well grounded in our nation’s laws.

 Id. at *3. “Courts have long held that the First Amendment protections of freedom of speech

 and press safeguard the public’s right to attend trials, which must be ‘open to the public absent

 an overriding and clearly articulated interest to the contrary.’” Id. (quoting Doe 1 v. Merten,

 219 F.R.D. 387, 390–91 (E.D. Va. 2004)).

        But the presumption of openness is not absolute; anonymity may be appropriate in some

 cases. “The crucial interests served by open judicial proceedings are not compromised by

 allowing a party to proceed anonymously.” Id. at *4. If a plaintiff is granted leave to proceed

 under a pseudonym, the public is not denied its right to attend the proceedings or inspect the

 court’s opinions and orders on the underlying constitutional issue. Id. “[T]he only thing

 potentially being shielded from the public is plaintiff’s name and any court proceedings or

 opinions that might be necessary to determine standing.” Id. (alteration in original) (quoting

 Doe v. Barrow Co., 219 F.R.D. 189, 193 (N.D. Ga. 2003)). “Still, it is the exceptional case in

 which a court allows a party to proceed anonymously.” Id.

        Whether a plaintiff is allowed to proceed anonymously is a decision committed to the

 sound discretion of the district court. Id. at *6. To guide this decision, the Fourth Circuit has

 provided the following five factors:


                                                  4
Case 7:19-cv-00249-EKD-RSB Document 44 Filed 03/18/20 Page 5 of 10 Pageid#: 220




                [1] whether the justification asserted by the requesting party is
                merely to avoid the annoyance and criticism that may attend any
                litigation or is to preserve privacy in a matter of sensitive and highly
                personal nature; [2] whether identification poses a risk of retaliatory
                physical or mental harm to the requesting party or even more
                critically, to innocent non-parties; [3] the ages of the persons whose
                privacy interests are sought to be protected; [4] whether the action
                is against a governmental or private party; and, relatedly, [5] the risk
                of unfairness to the opposing party from allowing an action against
                it to proceed anonymously.

 James v. Jacobson, 6 F.3d 233, 238 (4th Cir. 1993). Not all of these factors may be relevant to

 a given case, and there may be others that are. Id. Consequently, the trial court must “carefully

 review all the circumstances of [the] case and then decide whether the customary practice of

 disclosing the plaintiff’s identity should yield to the plaintiff’s privacy concerns.” Pittsylvania

 Cty., 2012 U.S. Dist. LEXIS 13618, at *7 (quoting Frank, 951 F.2d at 323).

        The court concludes that the factors relevant to this case weigh in favor of anonymity.

 A. Specific Sensitive and Personal Interest

        The first James factor asks whether the plaintiff’s reason for anonymity is due to a

 specific sensitive and personal privacy interest or whether it is merely to avoid the annoyance

 and criticism that comes with litigation. Doe highlights that “this case relate[s] to alleged

 misconduct on the part of both parties in a prior dating relationship.” He contends that the

 domestic and dating violence allegations are likely to put “private and intimate details regarding

 the lives of both Doe and Roe” at issue. (Pl.’s Mem. Supp. Mot. Leave 9.) The court agrees;

 the litigation here is clearly “a matter of sensitive and highly personal nature” because Doe is an

 accused perpetrator of domestic violence. Like sexual misconduct, allegations of domestic

 violence or abusive dating relationships involve sensitive and highly personal facts that can

 invite harassment and ridicule. James, 6 F.3d at 238; see Doe v. The Rector & Visitors of



                                                   5
Case 7:19-cv-00249-EKD-RSB Document 44 Filed 03/18/20 Page 6 of 10 Pageid#: 221




 George Mason Univ., 179 F. Supp. 3d 583, 593 (E.D. Va. 2016) (“There can be no doubt that the

 litigation here focuses on a matter of sensitive and highly personal nature. Plaintiff has been

 accused of sexual misconduct, the mere accusation of which, if disclosed, can invite harassment

 and ridicule.”) (internal citations and quotation marks omitted).

        Defendants cite to Lindsey v. Dayton-Hudson Corp., 592 F.2d 1118, 1125 (10th Cir.

 1979), for the proposition that Doe’s criminal charges and Roe’s testimony about those charges

 have already put this matter in the public record. In Lindsey, the court noted that “Lindsey had

 already suffered the worst of the publicity and embarrassment by being a named defendant in a

 state criminal trial.” Id. Unlike Lindsey, in which the plaintiff’s criminal case proceeded

 through a jury trial, Doe’s case was dismissed soon after he was charged and before it reached

 trial. He and Roe therefore faced limited public exposure despite the charges being in the public

 record. And to the extent Doe suffered any negative publicity or embarrassment, the dismissal

 of his charges vindicated him in the public’s eyes. By contrast, at issue here is a confidential

 investigation and proceeding conducted by Virginia Tech in which—unlike his criminal case—

 Doe was found responsible. Thus, the circumstances at issue in the university’s disciplinary

 process have not been publicly revealed. Moreover, while both the disciplinary action and the

 criminal charges may involve the same conduct by Doe, the result of the disciplinary hearing and

 the related sanctions remain confidential. Accordingly, the court agrees with Doe that

 regardless of his criminal charges, the first James factor weighs in favor of anonymity.

 B. Retaliatory Physical or Mental Harm

        The second James factor analyzes whether identification poses a risk of retaliatory

 physical or mental harm to the plaintiff or innocent non-parties. Here, Doe argues that he

 “could be targeted for retaliatory physical or mental harm based solely on the accusation that he


                                                  6
Case 7:19-cv-00249-EKD-RSB Document 44 Filed 03/18/20 Page 7 of 10 Pageid#: 222




 committed domestic violence,” and that if he returned to Virginia Tech, his public reputation

 would precede him and be detrimental to his “physical and mental health.” (Pl.’s Mem. Supp.

 Mot. Leave 10–11.) He also notes that “Virginia Tech affords anonymity to accusers and

 accused during disciplinary proceedings” and that “[t]here is no reason to lift this veil of

 anonymity now.” (Id. at 10.) Last, Doe asserts that it would also be harmful to Roe if her

 name was publicized. (Id. at 11.)

        The court thinks that Doe’s identification may put him at risk for physical or mental harm

 by persons who know that he has been found responsible for domestic violence against Roe.

 Moreover, his identification has the potential to lead persons—especially those who are

 associated with Doe and Roe or know of Doe and Roe—to identify Roe as his accuser and

 identify other students who were involved in the investigative process. It is also likely that

 identification of Roe could result in her facing a risk of harm. See Doe v. Alger, 317 F.R.D. 37,

 40 (W.D. Va. 2016). Therefore, this factor also weighs in favor of anonymity.

 C. Ages of Persons Whose Privacy Interests Are Sought to Be Protected

        As to the third James factor, the court finds that this factor weighs neither in favor of nor

 against anonymity. While Doe and Roe are adults, college students “may still possess the

 immaturity of adolescence,” particularly in the first few years of their schooling. Yacovelli v.

 Moser, No. 1:02- cv-596, 2004 U.S. Dist. LEXIS 9152, at *24 (M.D.N.C. May 20, 2014). Here,

 the incident occurred midway through the first semester of his third year at school. At the time

 of the incident, Doe was no longer “in his earlier years of college” such that “he may have still

 possessed this adolescent immaturity,” Doe v. Va. Polytechnic Inst. & State Univ., No. 7:18-cv-

 320, 2018 WL 5929645, at *3 (W.D. Va. Nov. 13, 2018), nor was he close to graduating such

 that “he no longer possessed the immaturity of adolescence,” Doe v. Va. Polytechnic Inst. &


                                                   7
Case 7:19-cv-00249-EKD-RSB Document 44 Filed 03/18/20 Page 8 of 10 Pageid#: 223




 State Univ., No. 7:18-cv-170, 2018 WL 5929647, at *3 (W.D. Va. Nov. 13, 2018). The court

 therefore finds that the third James factor weighs neither in favor of nor against anonymity.

 D. Action Against Government or Governmental Activity

         Under the fourth James factor, the court considers the defendant’s identity as the

 government or a private party. Courts are more likely to allow a plaintiff to proceed under a

 pseudonym when the plaintiff challenges the government or government activity. Yacovelli,

 2004 U.S. Dist. LEXIS 9152, at *24–25. This is because “although the mere filing of a lawsuit

 against a private party may cause the defendant reputational and economic harm, such that

 fairness requires the identification of the plaintiffs, the government is not vulnerable to similar

 reputational harm, particularly in a case involving a challenge to the constitutional, statutory, or

 regulatory validity of government activity.” Int’l Refugee Assistance Project v. Trump, No.

 TDC-17-0361, 2017 WL 818255, at *3 (D. Md. Mar. 1, 2017); see also Pittsylvania Cty., 2012

 U.S. Dist. LEXIS 13618, at *10–11. Further, “[u]se of pseudonyms is more likely to be

 appropriate in cases challenging government activity because there is both ‘arguably a public

 interest in a vindication of . . . rights’ and a risk of stigmatization of the plaintiff, who often

 represents a minority interest.” Int’l Refugee Assistance Project, 2017 WL 818255, at *3

 (quoting EW v. N.Y. Blood Ctr., 213 F.R.D. 108, 111 (E.D.N.Y. 2003)).

         In this case, Doe’s action is against both the government and private parties. He notes

 that the private parties “are being sued in their official and individual capacities,” and asserts that

 because they are government employees, “there is much less concern than there would be with

 merely private individuals.” He also contends that there is a public interest in state activity that

 violates constitutional principles, and he believes this interest is advanced by preserving Doe’s




                                                     8
Case 7:19-cv-00249-EKD-RSB Document 44 Filed 03/18/20 Page 9 of 10 Pageid#: 224




 and Roe’s anonymity. (Pl.’s Mem. Supp. Mot. Leave 11–12.) As such, he believes “this factor

 is neutral, at worst, and at best, favors proceeding under a pseudonym.” (Id. at 12.)

        While Doe is challenging government activity and suing the private parties in their

 official capacities, his allegations also focus on the individual actions of the private parties. In

 another case, this court previously found that this factor did not weigh in favor of or against

 anonymity when the plaintiff brought an action against the president and vice president of a

 university in their official capacities and the allegation could be read either as an accusation

 against them individually, or “as an indictment of the University’s disciplinary process itself and

 not of the persons involved in it.” Alger, 317 F.R.D. at 41.

        In contrast, here, Doe plainly states that he is suing the individual defendants in both their

 official and individual capacities, and specifically alleges that Polidoro “failed to interview even

 one of Doe’s [witnesses],” “disregarded Doe’s statements concerning the abusive conduct he was

 subjected to by Roe,” and “disregarded exculpatory evidence including the dismissal of Roe’s

 criminal charges and information collected from Doe’s witnesses.” (Compl. ¶ 59.) Unlike in

 Alger, Doe’s allegations cannot be read as solely contesting Virginia Tech’s disciplinary process

 itself, but must be read as also challenging the specific actions of the persons involved in that

 process. Therefore, this fourth James factor weighs against anonymity.

 E. Risk of Unfairness to Defendant

        The fifth James factor examines the risk of unfairness to the defendants from allowing

 the plaintiff to proceed anonymously. Doe contends there is no risk because the defendants are

 aware of Doe’s and Roe’s identities and counsel has used their real names in their discussions

 related to this case. (Pl.’s Mem. Supp. Mot. Leave 12.) The court agrees and finds that this

 factor weighs in favor of anonymity.


                                                   9
Case 7:19-cv-00249-EKD-RSB Document 44 Filed 03/18/20 Page 10 of 10 Pageid#: 225




                                            *       *       *

          After giving consideration to all of the factors discussed above, the court concludes that

  Doe’s privacy interest outweighs the presumption of openness in judicial proceedings and that he

  may thus proceed anonymously in this case. In order to effectuate the court’s ruling, the court

  directs the parties to refer to plaintiff and his accuser as “Jacob Doe” and “Jenna Roe,”

  respectively, in all further documents filed in the case. If a particular document cannot be

  redacted or altered to comply with this directive, the filing party may seek leave to file it under

  seal.

                                          III. CONCLUSION

          For the foregoing reasons, the court will grant plaintiff’s motion for leave to proceed

  under a pseudonym and deny defendants’ motion to dismiss.

          An appropriate order will follow.

          Entered: March 18, 2020.




                                                /s/ Elizabeth K. Dillon
                                                Elizabeth K. Dillon
                                                United States District Judge




                                                   10
